Citation Nr: 9930964	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-10 163	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to an increased rating for service-connected 
post-operative residuals of a left hand and wrist injury with 
left median neuropathy, currently evaluated at 10 percent 
disabling.




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1977 to March 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the Roanoke, 
Virginia, regional office (RO).  In that decision, the RO 
confirmed a 10 percent rating for the service-connected 
post-operative residuals of the veteran's left hand and wrist 
injury with left median neuropathy.  Thereafter, the veteran 
perfected a timely appeal with respect to the claim of 
entitlement to a disability evaluation greater than 
10 percent for the service-connected post-operative residuals 
of the veteran's left hand and wrist injury with left median 
neuropathy.  


REMAND

Initially, the Board notes that the veteran's increased 
rating claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999).  This finding is based on 
the veteran's evidentiary assertion that his service-
connected left hand and left wrist disability has increased 
in severity.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992)).  There is a further duty to assist the veteran in 
developing the facts pertinent to his well-grounded claim 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).

Historically, the Board notes that, by a January 1982 rating 
action, the RO originally granted service connection for 
residuals of a left wrist injury.  According to January 1982 
decision, the RO defined this service-connected disability as 
post-operative residuals of the left hand and wrist injury 
with left median neuropathy and assigned a 40 percent 
evaluation to this disorder, effective from March 29, 1980 
(with a temporary total rating provided from October 19, 1980 
through November 30, 1980).  

Thereafter, in February 1983, the veteran was afforded VA 
orthopedic and neurological examinations for reevaluation of 
his service-connected left hand and wrist disability.  In an 
April 1983 rating decision, the RO, noting evidence of some 
improvement in the veteran's service-connected residuals left 
hand and wrist disability, reduced the evaluation for this 
disorder from 40 percent to 20 percent, effective from July 
1983.  

Subsequently, in September 1987, the veteran was afforded 
additional VA orthopedic and neurological examinations for 
reevaluation of his service-connected left hand and wrist 
disability.  In a December 1987 rating action, the RO, noting 
further improvement in this service-connected disability, 
further reduced the evaluation for this disorder from 
20 percent to 10 percent, effective from March 1988.  

In February 1990, the veteran submitted a claim for an 
increased rating for his service-connected left hand and 
wrist disability.  He contended that his service-connected 
disability was more severe than was represented by the 10 
percent rating.  Although the veteran submitted medical 
evidence in support of his claim for an increased rating, the 
RO found that the additional medical evidence did not warrant 
a change in the veteran's current 10 percent rating.  As 
such, the RO's July 1990 rating decision confirmed and 
continued the prior 10 percent rating for the veteran's 
service-connected left hand and wrist disability.  

In July 1997, the veteran submitted an informal claim for an 
increased rating for his service-connected left hand and 
wrist disability.  The veteran thereafter failed to report to 
a VA peripheral nerves examination scheduled in April 1997 
and again in May 1997.  As such, the RO, by a May 1997 rating 
action, again confirmed and continued the prior 10 percent 
evaluation for the veteran's service-connected left hand and 
wrist disability.  

In August 1997, the veteran submitted another informal claim 
for an increased rating for his service-connected left hand 
and wrist disability.  In support of his claim for an 
increased rating, the veteran also submitted a lay statement 
from a personal family friend of many years.  This friend 
stated that she has witnessed the veteran's pain and 
numbness, his wearing of gloves, and his termination from 
several jobs because of the problems with his left hand and 
wrist (throbbing pain sensations from his hand to elbow).  
The witness also explained that she has personally made 
several trips to the pharmacy to pick-up over-the-counter 
"pain killers."  Furthermore, the veteran supplied a 
December 1997 outpatient treatment report documenting the 
veteran's complaints of a throbbing sensation from his elbow 
to his hand, with pain in his hand.  According to this 
medical record, all nerves tested had normal latencies, 
amplitude and velocities, and there was no evidence of 
neuropathy or nerve entrapment.  

In October 1997, the veteran was afforded a VA peripheral 
nerves examination, at which time he reported that he has had 
throbbing pain 40 percent of the day from the tips of his 
fingers to his elbow ever since his discharge from service in 
1980.  The veteran also stated that he had a carpal tunnel 
release done in 1979 at Fort Bragg and that there was no 
improvement after surgery.  The veteran described a golf 
ball-like swelling at the volar aspect of his wrist soon 
after surgery with a pale hand followed by reoperation at 
Montclair, New Jersey in 1980.  

Also at the time of his examination, the veteran reiterated 
that he has discomfort 40 percent of the time.  The veteran 
reported that he is unable to do push-ups on his left hand 
and has to do them on his knuckles because of discomfort in 
the wrist.  The veteran also described tenderness in the 
volar aspect of his wrist as well as paresthesia or "a funny 
feeling" in his hand (but is unable to hold things without 
dropping them).  The veteran explained that his hand "swells 
up" with activity, and, because of this, he has difficulty 
holding a job.  Additionally, the veteran noted that he takes 
over-the-counter pain pills and that the discomfort he 
experiences keeps him awake "maybe three or four times a 
week."  

The examiner noted the following objective findings:  
extension of the veteran's right wrist to 50 degrees, right 
palmar flexion to 70 degrees, extension of the left wrist to 
40 degrees, left palmar flexion to 70 degrees, proximal 
interphalangeal joint knuckle pads which appeared to be 
swollen, finger flexion which was symmetrical bilateral to 
the distal palmar crease, probable atrophy of the abductor 
extensor pollicis brevis on the left (but not the right), a 
grip of 100 percent on the right and 60 percent on the left, 
a 100 percent pinch between the thumb and index fingers on 
the right and a 75 percent pinch on the left, a 100 percent 
abduction of the thumb on the right and a 75 percent 
abduction on the left, 100 percent flexion of the thumb on 
the right and 60 percent flexion on the left, and a Tinel's 
which appeared to be negative on the left.  Furthermore, the 
examiner explained that, because the veteran is ambidextrous, 
it was difficult to determine which of his hands is dominant.  
The examiner diagnosed residuals of carpal tunnel repair 
times two with limitation of motion probably due to soft 
tissue injury, paresthesia, and atrophy consistent with 
carpal tunnel syndrome.  

An addendum which was attached to the initial examination 
report indicated that X-rays taken of the veteran's left hand 
showed no significant findings and that X-rays taken of his 
left wrist was normal.  Additionally, nerve conduction study 
findings reflected a normal study (and, specifically, that 
all nerves demonstrate normal latency, amplitude, and 
velocities and that there was no evidence of neuropathy or 
nerve entrapment).  The amended diagnosis noted no evidence 
of nerve root entrapment or bone atrophy.  The examiner thus 
concluded that the carpal tunnel syndrome seemed objectively 
to have been relieved.

In an April 1998 rating action, the RO again confirmed and 
continued the 10 percent evaluation for the veteran's 
service-connected left hand and wrist disability.  According 
to the decision, the RO considered in part the recent X-rays 
and nerve conduction studies, which showed no objective 
abnormalities, as well as the recent examiner's conclusion 
that the veteran's symptoms appear to have been relieved.  

In the May 1998 notice of disagreement, the veteran contended 
that he has been living with "pain and suffering" of his 
left hand, wrist and forearm since 1979.  He contends that 
his disability has incapacitated him to such a degree that 
his ability to earn a living in any type of occupation is 
limited.  Also in the substantive appeal which was received 
at the RO in July 1998, the veteran again cited his "pain 
and suffering."  

After a complete and thorough review of the evidence of 
record, the Board finds that the veteran's October 1997 VA 
examination is inadequate.  First, the veteran is rated under 
Diagnostic Code 8515 which governs ratings for paralysis of 
the median nerve.  Under that code, compensation is awarded 
based upon the presence of complete paralysis, or the extent 
of incomplete paralysis, of the median nerve (e.g., mild, 
moderate, or severe incomplete paralysis).  See 38 C.F.R. 
§ 4.124a, Code 8515 (1999).  Significantly, even though the 
report of the October 1997 VA examination listed the 
evaluation as one of peripheral nerves, the examiner who 
conducted the examination did not indicate whether the 
veteran's service-connected disability is best described as 
mild, moderate or severe incomplete paralysis of the median 
nerve.  Consequently, the Board concludes that further 
neurological evaluation is warranted.  

The Board also notes that, throughout the current appeal, and 
particularly at the October 1997 examination, the veteran has 
described discomfort and throbbing pains from the tips of his 
fingers to his elbow (approximately 40 percent of the day, as 
indicated at the October 1997 VA examination).  In 
adjudicating an increased rating claim for a 
service-connected disability which is evaluated under a 
diagnostic code which considers limitation of motion, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has set forth certain 
guidelines.  In the case of DeLuca v. Brown, 8 Vet.App. 202 
(1995), the Court has expounded on the necessary evidence 
required for a full evaluation of certain disabilities.  In 
this case, the Court held that ratings which consider 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  The Court also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

The Board acknowledges that the October 1997 VA examination 
demonstrates limitation of motion of the veteran's left 
wrist.  Importantly, however, the highest rating assignable 
under Diagnostic Code 5215 (which rates impairment resulting 
from limitation of motion of the wrist) is 10 percent.  
38 C.F.R. § 4.71a, Code 5215 (1999).  A higher disability 
rating cannot be awarded under Code 5215.  Furthermore, a 
disability evaluation greater than 10 percent based upon 
functional loss of the veteran's left wrist due to pain 
cannot be granted pursuant to Code 5215.  See Johnston 
v. Brown, 10 Vet. App. 80, 84-85 (1997) (in which the Court 
held that, where a veteran is already receiving the maximum 
disability rating available for limitation of motion of a 
service-connected disorder, an increased evaluation for the 
disability based on functional loss due to pain is not 
warranted).

Significantly, however, the pertinent rating schedule under 
which the veteran in the present case is rated for his 
service-connected left hand and wrist disability specifically 
states that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis.  See 38 C.F.R. 
§ 4.124a, Note following title of Diseases of the Peripheral 
Nerves (1999).  See also 38 C.F.R. § 4.124a, Code 8515 (1999) 
(explanation of complete paralysis of the median nerve).  
Because this neurological disorder rating code appears to 
contemplate limitation of motion, the principles enunciated 
in DeLuca arguably apply.  See Johnson v. Brown, 9 Vet.App. 7 
(1996).  Importantly, the October 1997 VA examination did not 
provide an analysis of any functional loss due to pain that 
the veteran may experience as a result of service-connected 
left hand and wrist disability.  

In addition, the veteran asserts that his left hand and wrist 
disability has periods of flare-ups.  In light of this 
contention, the RO should attempt to examine the veteran 
during a flare-up period in order to permit an examiner to 
evaluate the symptoms when they are most severe.  38 C.F.R. 
§ 4.2 (1999) requires the RO to interpret the examination 
report in light of the whole record, "reconciling the various 
reports into a consistent picture."  Ardison v. Brown, 6 Vet 
App 405 (1994).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
pertinent VA clinical records, which are 
not already in the claims file.

2.  The RO should also contact the 
veteran to determine if, and (if so) 
where, he has been afforded private 
treatment for his left hand/wrist 
disability.  (In this regard, the Board 
points out that the veteran should also 
be informed that he may furnish 
additional evidence and argument on his 
increased rating claim.)  The RO should 
then request all clinical records of the 
veteran which are not already in the 
claims file, from all private physicians 
who have treated him for his service-
connected left hand and wrist disability.  
These records should be associated with 
the claims file.  

3(a).  Thereafter, the veteran should be 
afforded a VA neurological examination to 
determine the current nature, extent, and 
manifestations of the veteran's residuals 
of a left hand and wrist injury with 
median neuropathy.  An attempt, if 
possible, should be made to examine the 
veteran during a period in which he is 
experiencing a "flare-up" of this 
disability.  All necessary tests should 
be completed.  The claims file should be 
made available to the examiner prior to 
the examination.  

3(b).  The examination should include a 
discussion of the ranges of motion of the 
affected joints of the veteran's left 
hand and wrist.  All relevant findings 
should be reported.  The examiner should 
indicate whether the post-operative 
residuals of a left hand and wrist injury 
with left median neuropathy is best 
characterized as mild, moderate, or 
severe incomplete paralysis of the median 
nerve.  See 38 C.F.R. § 4.124a, Code 8515 
and Note following title of Diseases of 
the Peripheral Nerves (1999).  
Additionally, the examiner should express 
an opinion as to whether the veteran's 
left hand and/or wrist exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Furthermore, the examiner should express 
an opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the left hand 
and/or wrist is used repeatedly (the 
response to this question should, if 
feasible, be expressed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups).

4.  The RO should then readjudicate the 
veteran's claim for entitlement to a 
disability rating greater than 10 percent 
for post-operative residuals of a left 
hand and wrist injury with left median 
neuropathy.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	THERESA M. CATINO
	Acting Member,
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




